 In the Matter of FOLEY LUMBER&EXPORT CORPORATION,VIRGINIA-CAROLINA CHEMICAL CORPORATION,WILSON & TOOMER FERTILIZERCOMPANY, NACO FERTILIZER COMPANY, AND FLORIDA AGRICULTURALSUPPLY COMPANY,EMPLOYERSandTHE UNITED FERTILIZER AND*ALLIED WORKERS UNION OF AMERICA, PETITIONERIn the Matter of NACO FERTILIZER COMPANY, VIRGINIA-CAROLINACHEMICAL CORPORATION, AND FOLEY LUMBER & EXPORT CORPORATION,EMPLOYER-PETITIONERSandTHE UNITED FERTILIZER AND ALLIEDWORKERSUNION OF AMERICAandFOOD, TOBACCO, AGRICULTURAL &ALLIED WORKERS UNION OF AMERICA, LOCAL 4-A, C. I. 0.Cases Nos. 10-R-1777 through 10-R-1781 and 10-RE-16 through10-RE-18, respectively.Decided August 16,1946Mr. A. Y. Milan,of Jacksonville, Fla., forWilson & ToomerFertilizer Company, and Florida Agricultural Supply Company.Messrs. B. W. Haynes, R. S. Jones,and W.B. Hicks,of Jackson-ville,Fla., forWilson & Toomer Fertilizer Company.Mr. J. H. Jackson,of Jacksonville, Fla., for Florida AgriculturalSupply Company.Messrs.W. H. Kleeand- W. E.Abbott,of Jacksonville, Fla., forNaco Fertilizer Company.Adair, Kent, Ashby & McNatt,byMr. 0. C. BeakesandMessrs. E.CheassonandL. Foley,all of Jacksonville, Fla., for Foley Lumberand Export Corporation.Mr. R. C. Riley,of Jacksonville, Fla., for Virginia-Carolina Chemi-cal Corporation.Mr. E. D. Koelman,of Jacksonville, Fla., for The United Fertilizerand Allied Workers Union of America.Mr. J. G. Lackner,of Jacksonville, Fla., for Food, Tobacco, Agri-cultural & Allied Workers Union of America, Local 4-A, C. I. 0.Mr. Harvey B. Diamond,of counsel to the Board.70 N. L.R. B., No. ?.73 74DECISIONS OF NATIONAL LABOR RELATIONS ' BOARD'DECISIONDIRECTION OF ELECTIONSANDORDERUpon - petitions duly filed,, hearing in these cases 2 was held atJacksonville, Florida, on May 17 and 20, 1946, before Albert D. May-nard, Trial Examiner.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheTrial Examiner reserved ruling for the Board on motions made byFood, Tobacco, Agricultural & Allied Workers Union of America,Local 4-A, C. I. 0., hereinafter called Allied, to dismiss the petitionsin each of the cases involved herein.For reasons hereinafter statedthe motions are hereby denied.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGSOF FACT-1.TILE BUSINESS OF TILE EMPLOYERSFoley Lumber & Export Corporation is a Florida corporation havingits offices and plant in Jacksonville, Florida, where it is engaged in themanufacture, distribution, and sale of finished lumber.During 1945,Foley Lumber & Export Corporation purchased raw materials valuedat in excess of $1,000,000, 33 percent of which was received from pointsoutside the State of Florida.During the same period, it sold finishedproducts valued at in excess of $1,000,000, approximately 66 percentof which was shipped to points outside the State of Florida.Virginia-Carolina Chemical Corporation is a Virginia corporationoperating a plant in Jacksonville, Florida, for the manufacture of com-mercial fertilizer, and 35 other plants in various cities in, the UnitedStates.The Jacksonville, Florida, plant is the only one involved inthis proceeding.During 1945, the Jacksonville plant purchased rawmaterials valued at in excess of $500,000, approximately 66 percentof which was received from points outside the State of Florida.Dur-ing the same period finished products valued at in excess of $500,000were produced and sold by the Jacksonville plant, approximately 5percent of which was shipped to points outside the State of Florida.Wilson & Toomer Fertilizer Company is a Florida corporation oper-ating a plant in Jacksonville, Florida, where it is engaged in the1On May 9, 1946,the Board issued an Order consolidating the casesherein.2At the hearing Naco Fertilizer Company movedfor leaveto withdrawits petition inCase No. 10-RE-16. The TrialExaminer reserved decision onthe motion for the Board.Inasmuchas the withdrawal of the petitionwill not affect the proceedings herein, themotion is hereby granted,and we shall sever Case No. 10-RE-16 from the instant pro-ceeding. FOLEY LUMBER & EXPORT CORPORATION75manufacture of fertilizers, sulphuric acids, and sodium-silico-fluorides.During 1945, Wilson & Toomer Fertilizer Company purchased rawmaterials valued at in excess of $1,000,000, approximately 85 percentof which-was received from points outside the State of Florida.Dur-ing the, same period, it sold finished products valued at in excess of$1,000,000, of which less than 5 percent was shipped-to points outsidethe State of Florida.Naco Fertilizer Company is a West Virginia corporation havingitsmain offices in New York City and branches in Charleston, SouthCarolina; Spartanburg, South Carolina;Wilmington, North Caro-lina ; Findlay, Ohio ; and Jacksonville, Florida.The Jacksonville,Florida, plant, which is the only one involved in this proceeding, isengaged in the production and sale of commercial fertilizers, insecti-cides and fungicides.During 1945, the Jacksonville plant purchasedraw materials valued at in excess of $1,000,000, 85 percent of whichwas received from points outside the State of Florida.During thesame period it,sold finished products valued at in excess of $1,000,000,less than 5 percent of which was shipped to points outside the Stateof Florida.Florida Agricultural Supply Company is a Florida corporationoperating a plant in Jacksonville, Florida, where it is engaged in themanufacture and sale of insecticides and fungicides.During 1945,Florida Agricultural Supply Company purchased raw materials val-ued at in excess of $500,000 of which 57 percent was received frompoints outside the State of Florida.During the same period it soldfinished products valued at in excess of $1,000,000, less than 1 percentof which was shipped to points outside the State of Florida.The Employers admit and we find that they are engaged in com-merce' within the meaning of the National Labor Relations Act.,II.THE ORGANIZATIONSINVOLVEDFood, Tobacco, Agricultural & Allied Workers Union of Americais a labor -organization affiliated with the Congress of Industrial Or-ganizations claiming to represent employees of the Employers.TheUnited Fertilizer and Allied Workers Union of America, herein calledUnited, is a labor organization claiming to represent employees ofthe Employers.3sAllied contends that the petitions herein are improper inasmuch as the United is nota labor organization within the meaning of the Act. Section 2 (5) of the Act provides,"The term 'labor organization'means any organization of any kind,or agency or employeerepresentation committee or plan, in which employees participate and which exists for thepurpose, in whole or in part,of dealing with employers concerning grievances,labor dis-putes, wages,rates of pay, hours of employment,or conditions of work."Although theUnited has not yet completed drafting its constitution and bylaws,itnevertheless is afunctioning organization with an executive committee,officers, and grievance committeesin each of the plants involved herein, and it has processed grievances on behalf of employ-ees of the Employers.We therefore find no merit in Allied's contention. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDIII. THE QUESTIONS CONCERNING REPRESENTATIONEach of the Employers refuses to recognize either Allied or Unitedas the exclusive bargaining representative of its employees until oneof the labor organizations has been certified by the Board in anappropriate unit.In 1943, Allied chartered Local 4-A and sent an' Internationalrepresentative, who was also business agent of the Local, to Jackson-ville to organize the employees of the Employers herein.Since thenLocal 4-A had executed contracts with each of the Employers 4 andwith one other company.5On January 28, 1946, the Internationalpresident notified the International representative that his serviceswere terminated effective February 1, 1946, and that the RegionalDirector of the International would take over the affairs of the Local.However, at a general nlembership meeting of the Local held onFebruary 6, 1946, some 400 members who were present voted to retainthe service of the business agent and to disaffiliate from the Interna-tional and continue the Local as an independent organization to becalledUnited Fertilizer and AlliedWorkers Union of America.All the officers and committee members of Local 4-A were reelected` tosimilar positions in the new organization. In the meantime, theInternational Regional Director had also called 'a meeting on Febru-ary 3, 1946, which was attended by approximately 40 members whovoted to continue Local 4-A and elected new officers and a new execu-tive committee.Each organization now claims to be the legal successor to originalLocal 4-A and each has demanded of the Employers that they bargainwith it exclusively in accordance .with the terms of their contracts.Allied opposes a present determination and contends that the contractsbar the proceeding herein.The conflicting claims of successorshipestablish that there is an unresolved doubt with respect to the identityof the labor organization which the employees desire to representthemeUnder such circumstances, we find that the contracts do not.constitute a bar to a present determination of representatives .74 Contracts in effect as of the date of the hearing are as follows : Foley Lumber & ExportCorporation-executed October 1, 1945, expired July 28, 1946 ; Virginia-Carolina ChemicalCorporation-executed August 27, 1945, expires August 27, 1946; Wilson & Toomer Ferti-lizerCompany-executed June 30, 1945, expired June 30, 1946; Naco Fertilizer Com-pany-executed August 22, 1945; expires August 22, 1946; Florida Agricultural SupplyCompany-executed October 1, 1945, expires September 30, 1946.-Eppinger and Russel.This company is not involved in the proceeding herein,and itsemployees have remained members of Allied.Matter of Brenizer Trucking Company,44 N. L. R. B. 810;Matter of Central Patternand Foundry Company,51N. L. R. B 400;Matter of Sealed Power Corporation,41N. L R. B. 1225;Matter of Olive & Meyers Manufacturing Company,59 N. L. R. B. 650;Matter of Carson Parse Scott & Company,69 N. L. R. B. 9357We note that at least two of the contracts have already expired and that the otherswill expire within the near future.We would not consider the contracts which haveexpired a bar to a present determination in any event. FOLEY LUMBER & EXPORT CORPORATION77We find that a question affecting commerce has arisen concerningthe representation of employeesof theEmployers,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSUnited seeks a unit of production employees in each of the plantsinvolved herein.sThe Employers are in accord with the compositionof the units sought by United.Allied does not oppose the unit com-position as requested by United and the Employers in four of theplants, but contends that the unit sought at the Wilson & ToomerFertilizer Company plant is inappropriate inasmuch as it would ex-clude certain skilled maintenance employees.The maintenance crew of the Wilson & Toomer Fertilizer Com-pany plant consists of carpenters, electricians, millwrights, machinists,welder-mechanic, and crane operators.They work under the super-vision of a chief mechanic, who is directly responsible to the superin-tendent of the plant.They have different wage scales and workinghours from the production employees and the Company maintainsa separate building for their use.The Company's personnel policyfor maintenance employees differs from that for production employeesin that the former receive longer vacation periods and, together withsupervisory employees, participate in bonus and group insurance pro-grams.The contracts executed by the Company and Local 4-A havealways excluded the maintenance employees from their coverage, andat no time have any of these employees requested membership in eitherlabor organization.In support of its contention that the unit sought is inappropriateAllied points out that the maintenance employees are white whereasthe production employees are colored, and that therefore the unit isbased on racial distinctions.We do not agree with this contention.The Board has consistently held that such factor is ii relevant in de-termining the appropriateness -of a bargaining unit.9We are of theopinion that the maintenance employees are a homogeneous, skilled,multiple-craft group whose interests differ from those of the produc-tion employees, and who therefore could constitute a separate appro-priate unit if one were sought. In view of the foregoing, and of theThe approximate number of employees in eachof the allegedappropriate units is asfollows :Foley Lumber& Export Corporation-127;Virginia-CarolinaChemical Corporation-43;Wilson &Toomer FertilizerCompany-160;Naco Fertilizer Company-50;Florida Agricultural Supply Company-22Matterof U. S.Bedding Company,52 N. L. R. B.382 ;Matter of Colorado Fuel andIron Corporation,67 N. L.R. B. 100. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDprevious bargaining history, we shall exclude the maintenance em-ployees from the unit hereinafter found appropriate toWe find, in accordance with the foregoing determination and sub-stantially in accord with the agreement of the parties, that the follow-ing groups of employees of the Employers herein, excluding watchmen,office and clerical employees, employees specifically excluded herein-after, and all or any supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in theunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1.All employees of the Foley Lumber & Export Corporation em-ployed.at its Talleyrand Avenue plant, Jacksonville, Florida, includ-ing truck drivers, but excluding talleymen, timekeepers, and tem-porary employees.2.All employees of the Virginia-Carolina Chemical Corporationemployed at its Jacksonville, Florida, plant, excluding gang foremen.3.All employees of the Wilson & Toomer Fertilizer Company em-ployed at its Jacksonville, Florida, plant, excluding the storeroomclerk, electric crane operators, carpenters, electricians, millwrights,machinists, wel°ler-mechanic, and the master mechanic.4.All employees of the Naco Fertilizer Company employed at itsJacksonville, Florida, plant, including truck drivers.5.All employees of the Florida Agricultural Supply Companyemployed at its Jacksonville, Florida, plant, including the truckdriver.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot, subject to thelimitations and additions set forth in the Direction.Allied contends that the 'Board should defer issuing its Directionof Elections in the instant proceeding pending a determination of thecharges filed against each of the Employers herein alleging unfairlabor practices 11After investigation, the Regional Director dis-missed°the charges and on April 1, 1946, notified the parties that hedeclined to issue complaints.No request to review -the action of theRegional Director has been received by the Board, and we thereforesee no reason to delay proceeding with the present cases.1210 SeeMatter of Tobacco By-Products and Chemical Corporation,64 N. L. R. B. 252, andcases cited therein."Case No.10-C-1872, Foley Lumber & Export Corporation;Case No. 10-C-1873, Vir-ginia-Carolina Chemical Corporation;Case No. 10-C-1874,Wilson & Toomer FertilizerCompany ; Case No. 10-C-1875, Naco Fertilizer Company ; Case No. 10-C-1876,FloridaAgricultural Supply Company.12Matter of Durasteel Company,67 N. L R.B. 1295. FOLEY LUMBER & EXPORT CORPORATIONDIRECTION OF ELECTIONS79As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Foley Lumber & ExportCorporation,Virginia-Carolina Chemical Corporation,Wilson &Toomer Fertilizer Company, Naco Fertilizer Company, and FloridaAgricultural Supply Company, all of Jacksonville, Florida,, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quite or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Fertilizerand Allied Workers Union of America, or by Food, Tobacco, Agricul-tural & Allied Workers Union of America, Local 4-A, C. I. O:, for thepurposes of collective bargaining, or by neither.ORDERIT IS HEREBY ORDERED, pursuant to Article III, Section 13 (c) (4), ofNational Labor Relations Board Rules and Regulations-Series 3, asamended, that Case No. 10-RE-16 be, and it hereby is, severed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision, Direction of Elections, and Order.